HUNT, Circuit Judge
(after stating the facts as above). The foregoing statement makes it plain that to reach any clear and satisfactory opinion upon the vital points involved would be, upon the record before us, difficult. While the construction of the contract is for the court, the agreement and the patents therein referred to relate to a somewhat complex mechanism and the arrangement thereof, to comprehend which the District Court may well have felt the need of aid by way of testimony of persons skilled in the art, tested by examination and cross-examination. We cannot now say that there clearly appears to be no merit in the defense that the defendant’s mechanical device is not included in the patents referred to in the agreement, or in the applications owned by defendant for patents that were pending when the license contract was made, or in patents applied for or acquired since the date of the license agreement, or that defendant’s device is not an improvement on the several inventions embodied in the patents under which the license was given to plaintiff.
We do not pass upon the defenses, further than to say that they do not appear to be without substance. We are of opinion that the District Court did not abuse its discretion in refusing to issue preliminary injunction, and we affirm the order appealed from.
Affirmed.